 Case 1:21-cv-00447-TSE-MSN Document 1 Filed 04/12/21 Page 1 of 9 PageID# 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA

                                      (Alexandria Division)


PATRICK COOPER,                                      )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )   C.A. #1:21-cv-447
                                                     )
HASHTAGDMV, LLC                                      )
                                                     )
Serve: Ermias Haile, Registered Agent                )
       HashtagDMV, LLC                               )
       654 S. Pickett Street                         )
       Alexandria, VA 22304                          )
                                                     )
and                                                  )
                                                     )
JOHN DOE BOUNCER #1                                  )
                                                     )
and                                                  )
                                                     )
JOHN DOE BOUNCER #2                                  )
                                                     )
       Defendants.                                   )



                                         COMPLAINT

                            Preliminary and Jurisdictional Statement

       1. This action arises out of the senseless and excessive manner used by employees of a

bar and restaurant run by HashtagDMV, LLC, to remove Mr. Cooper from an evening event at

that facility for which he had a valid ticket. The manner in which Mr. Cooper was manhandled

and literally thrown from the premises caused him to suffer damage to his cervical spine that had

been fused together in a surgery performed several years earlier. Mr. Cooper is a resident of

Maryland and the defendants are all located in Virginia. This court has diversity jurisdiction
 Case 1:21-cv-00447-TSE-MSN Document 1 Filed 04/12/21 Page 2 of 9 PageID# 2




over Mr. Cooper’s state law claims pursuant to 28 U.S.C. § 1332, the amount in controversy

exceeding $75,000 exclusive of interest and costs.



                                             Parties

       2. Patrick Cooper is a 55 year-old resident of Fort Washington, Maryland. Prior to

suffering the injuries caused by this incident he worked as a charter bus driver for Georgetown

Trolley & Charters.

       3. HashtagDMV, LLC is a limited liability corporation registered with the State

Corporation Commission of the Commonwealth of Virginia. It owns, manages and operates the

restaurant/bar known as Hashtag Lounge located at 654 S. Pickett Street in Alexandria, Virginia.

       4. At all relevant times, John Doe Bouncers ##1 and 2 were employees or agents of

HashtagDMV, LLC on duty at the lounge on September 22, 2019 operating as bouncers at the

Hashtag Lounge. Their names are presently unknown. Upon determining their identity through

preliminary discovery, Mr. Cooper will move to amend his complaint to list them as defendants

by their true names.



                                       Statement of Claim

       5. On the evening of September 22, 2019, the Hashtag Lounge was hosting an event with

live entertainment. The event was sponsored by a friend of Mr. Cooper’s who had given him a

ticket to attend. Anticipating an enjoyable evening while supporting his friend, and not having

to work the next day, Mr. Cooper arrived at the Hashtag Lounge at approximately 10 p.m. for the




                                               -2-
 Case 1:21-cv-00447-TSE-MSN Document 1 Filed 04/12/21 Page 3 of 9 PageID# 3




event. After spending a brief period of time on the outdoor patio speaking with other guests, he

went inside.

       6. Mr. Cooper is conscientious about his personal health. He does not drink alcohol.

Prior to the events here at issue, he had had cervical spine surgery to address degenerative

problems in his neck that were causing unremitting pain. The surgery was successful.

       7. After being at the event for a few hours, Mr. Cooper sat down on one of the couches

in the lounge that were available to guests. Through inadvertence, and due in part to the lateness

of the hour, Mr. Cooper fell asleep on the sofa while sitting upright. At no time during the

evening had he been disruptive toward other guests nor had he interfered with the orderly

running of the event in any way. At no prior time during the evening had any employees or

agents of Hashtag Lounge spoken to him about the manner in which he was conducting himself,

nor had they any reason to do so.

       8. Defendants John Doe Bouncers ##1 and 2 noticed Mr. Cooper as he rested quietly on

the sofa. Upon information and belief, they observed that he was sleeping. In response, they

approached Mr. Cooper and without warning grabbed him forcefully, lifted him off the sofa and

together physically moved Mr. Cooper to the door of the lounge. At the door, they pushed him

out of the building with great force, causing him to land heavily on the ground in a jarring and

painful manner. Mr. Cooper thereupon began to experience serious pain and restricted

movement in his neck, shoulders and upper back.

       9. Mr. Cooper called the police to complain about the actions of the two bouncers. In

response to police inquiries, the on-site Hashtag manager expressly approved of and ratified their

actions, holding them reasonable and justified.


                                                  -3-
 Case 1:21-cv-00447-TSE-MSN Document 1 Filed 04/12/21 Page 4 of 9 PageID# 4




          10. At all times relevant to this matter, Mr. Cooper was an invitee, lawfully on the

premises of defendant HashtagDMV, LLC’s bar and restaurant.

          11. The actions of John Doe Bouncers #1 and #2 in forcibly removing Mr. Cooper from

the lounge as set forth herein were excessive, irresponsible, grossly negligent and unjustified by

Mr. Cooper’s quiet and non-disruptive conduct throughout the evening, and particularly

egregious in light of his passive, non-threatening and vulnerable posture on the sofa. In removing

Mr. Cooper from Hashtag Lounge, John Doe Bouncers #1 and #2 were acting in furtherance of

their employer’s business.

          12. Mr. Cooper’s forceful expulsion from the Hashtag Lounge renewed problems

previously addressed by his surgery. He sought medical care and in due course received surgical

and rehabilitative intervention to address the injuries caused by defendants. Mr. Cooper’s

cervical spine has now been fused along a greater number of vertebrae, permanently creating a

more limited range of motion for the rest of his life.

          13. Mr. Cooper was not only injured, but was embarrassed and humiliated by being

physically abused by the defendants at an event where a number of his friends were in

attendance. Defendants’ actions have also caused Mr. Cooper past, present, and future economic

losses and inhibited his ability to participate in his daily household and family activities and

travel.

          14. Mr. Cooper’s income loss as a result of defendants’ actions has been significant.

Prior to his injuries, Mr. Cooper made $90,000 a year. As a result of his surgery and the limited

range of motion he suffers in his neck, Mr. Cooper has not yet returned to his job as a charter bus




                                                  -4-
 Case 1:21-cv-00447-TSE-MSN Document 1 Filed 04/12/21 Page 5 of 9 PageID# 5




driver. He is currently unemployed and receives a limited income from unemployment benefits.

He had to file for bankruptcy and almost lost his home to foreclosure.



                                        Causes of Action

                                             Count I

                            Gross Negligence: John Doe Bouncer #1

       15. The actions of John Doe Bouncer #1 set forth above were willful, wanton, and

grossly negligent and together with the actions of John Doe Bouncer #2 were the proximate

cause of Mr. Cooper’s injuries and loss of past, present and future income. John Doe Bouncer #1

knew or should have know that his actions together with John Doe Bouncer #2 were likely to

cause harm to Mr. Cooper.



                                            Count II

                            Gross Negligence: John Doe Bouncer #2

       16. The actions of John Doe Bouncer #2 set forth above were willful, wanton, and

grossly negligent and together with the actions of John Doe Bouncer #1 were the proximate

cause of Mr. Cooper’s injuries and loss of past, present and future income. John Doe Bouncer #2

knew or should have know that his actions together with John Doe Bouncer #1 were likely to

cause harm to Mr. Cooper.




                                               -5-
 Case 1:21-cv-00447-TSE-MSN Document 1 Filed 04/12/21 Page 6 of 9 PageID# 6




                                             Count III

                                Negligence: HashtagDMV, LLC

       17. As a business invitor, HashtagDMV, LLC owed its patrons a duty to use ordinary

care to maintain and/or oversee the premises in a reasonably safe condition consistent with the

invitation to the event being held at Hashtag Lounge. Despite this obligation, this defendant,

through its agents and/or employees, breached the duties it owed to Mr. Cooper when it failed to

reasonably maintain the safety of its premises in allowing its employees and/or agents to act as

set forth above, causing injury to Mr. Cooper. As a direct and proximate cause of this

defendant’s negligence, Mr. Cooper suffered injuries and loss of past, present and future income.



                                                 Count IV

                                      Negligence: John Doe Bouncer #1

       18. As an employee and/or agent of HashtagDMV, LLC, John Doe Bouncer #1 owed a

duty to use ordinary care to maintain and/or oversee the premises in a reasonably safe condition

consistent with the invitation to the event being held at Hashtag Lounge. The actions of John

Doe Bouncer #1 set forth above breached the duty of care owed to Mr. Cooper and together with

the actions of John Doe Bouncer #2 were the proximate cause of Mr. Cooper’s injuries and loss

of past, present and future income.




                                                -6-
 Case 1:21-cv-00447-TSE-MSN Document 1 Filed 04/12/21 Page 7 of 9 PageID# 7




                                             Count V

                                Negligence: John Doe Bouncer #2

       19. As an employee and/or agent of HashtagDMV, LLC, John Doe Bouncer #1 owed a

duty to use ordinary care to maintain and/or oversee the premises in a reasonably safe condition

consistent with the invitation to the event being held at Hashtag Lounge. The actions of John

Doe Bouncer 2 set forth above breached the duty of care owed to Mr. Cooper and together with

the actions of John Doe Bouncer #1 were the proximate cause of Mr. Cooper’s injuries and loss

of past, present and future income.



                                             Count VI

                         Negligent Failure to Train: HashtagDMV, LLC

       20. As a business invitor, HashtagDMV, LLC owed its patrons a duty to use ordinary

care to maintain and/or operate the premises in a reasonably safe condition consistent with the

invitation to the event being held at Hashtag Lounge. Despite this obligation, this defendant

negligently failed to provide proper training, instruction and guidance to its agents and

employees, including specifically defendants John Doe Bouncers ##1 and 2, as to the appropriate

manner in which to address passive, non-confrontational and non-dangerous patrons, such as Mr.

Cooper. As a proximate result of this negligent failure, John Doe Bouncers ##1 and 2 acted in a

grossly disproportionate, excessive and harmful manner in removing Mr. Cooper from the

Hashtag Lounge as set forth above, causing him severe injuries and loss of past, present and

future income.




                                                -7-
 Case 1:21-cv-00447-TSE-MSN Document 1 Filed 04/12/21 Page 8 of 9 PageID# 8




                                              Count VII

                             Respondeat Superior: HashtagDMV, LLC

       21. HashtagDMV, LLC is liable under the doctrine of respondeat superior for the

actions of its employees/agents John Doe Bouncers ##1 and 2, who were on the premises at its

direction and were acting in service of its business interests at all relevant times.



                                                 ***

       Wherefore, Mr. Cooper requests an order of this court awarding him:

               *       expedited discovery of the full names of John Doe Bouncers ## 1 and 2;

               *       compensatory damages appropriate to the proof at trial;

               *       punitive damages appropriate to the proof at trial;

               *       an award of his costs; and

               *       such other relief as this court deems just.

       Mr. Cooper requests trial by jury.



                                                       Respectfully submitted,

                                                       PATRICK COOPER,

                                                       By counsel




                                                 -8-
 Case 1:21-cv-00447-TSE-MSN Document 1 Filed 04/12/21 Page 9 of 9 PageID# 9




Dated: April 12, 2021

Counsel for Plaintiff:


//s// Victor M. Glasberg
Victor M. Glasberg, #16184
Victor M. Glasberg & Associates
121 S. Columbus Street
Alexandria, VA 22314
703.684.1100 / Fax: 703.684.1104
vmg@robinhoodesq.com
CooperPatrick\Pleadings\Complaint




//s// Nickera S. Rodriguez
Nickera S. Rodriguez, #95952
Victor M. Glasberg & Associates
121 S. Columbus Street
Alexandria, VA 22314
703.684.1100 / Fax: 703.684.1104
nsr@robinhoodesq.com




                                    -9-
